Citation Nr: 1823087	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  09-44 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a left shoulder strain with status post repair of posterior labral tear prior to June 13, 2017.

2. Entitlement to a disability rating in excess of 20 percent for a left shoulder strain with status post repair of posterior labral tear from June 13, 2017. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In an October 2009 rating decision, the Veteran was granted an initial disability rating of 10 percent for his left shoulder disability. In July 2014, a Board decision denied the Veteran's claim for an increased evaluation for his left shoulder. The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In an Order dated in April 2015, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR. In November 2015, the Board remanded this issue for further development consistent with the JMR. In June 2017, the RO granted a disability rating of 20 percent for the Veteran's left shoulder disability, effective June 13, 2017. As this was not a full grant of benefits and the Veteran has not withdrawn the claim, the issue is still before the Board. AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that in the November 2015 remand, the Board assumed jurisdiction over the issues of entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), and entitlement to an effective date earlier than December 10, 2014, for the grant of a 70 percent disability rating for PTSD pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). The Board's jurisdiction over those two issues was expressly limited to directing the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC). The AOJ issued a SOC in May 2017. The Veteran did not file a VA Form 9 to perfect this appeal. Therefore, these two issues are not before the Board. See 38 C.F.R. § 20.302(b) (2017).  

In February 2018, the Veteran testified before the undersigned in a Board hearing. The transcript is of record.  


FINDINGS OF FACT

1. The Veteran is right hand dominant.

2. Prior to June 13, 2017, the service-connected left shoulder strain with status post repair of posterior labral tear was manifested by flare-ups that caused symptoms that limited the range of motion of the left arm at the shoulder level. 

3. After June 13, 2017, the service-connected left shoulder strain with status post repair of posterior labral tear did not limit the left arm motion to 25 degrees from the side. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 20 percent for service connected left shoulder strain with status post repair of posterior labral tear have been met for the entire appeals period. 38 U.S.C. §§ 1155, 5103A (2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2017).

2. The criteria for a disability rating in excess of 20 percent from June 13, 2017 for service-connected left shoulder strain with status post repair of posterior labral tear have not been met. 38 U.S.C. §§ 1155, 5103A (2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Ratings Generally

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part 4 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. See 38 C.F.R. § 4.10 (2017). The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. See 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes (DCs) identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. See 38 C.F.R. § 4.7 (2017). Otherwise, the lower rating will be assigned. Id. All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. See 38 C.F.R. § 4.3 (2017). The schedule recognizes that disability from distinct injuries or diseases may overlap. See 38 C.F.R. § 4.14 (2017). However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided. Id. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.

The rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in evaluation based on the applicable rating criteria. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999). For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C. § 5110 (b)(2) (2012); 38 C.F.R. § 3.400 (o)(2) (2017). 

Pertinent to this case, in rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that VA examiners must provide opinions regarding flare-ups based upon estimates derived from information procured from relevant sources, including lay statements, when a flare-up is not observable at the time of examination.  

A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C. § 5107 (2012); 38 C.F.R. 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014). If the preponderance of the evidence weighs against the claim, it must be denied. Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II. Left Shoulder Prior to June 13, 2017

Prior to June 13, 2017 the Veteran's left shoulder disability was rated 10 percent under Diagnostic Code (DC) 5201, limitation of the arm. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder. 38 C.F.R. § 4.71a.

The normal range of motion of the shoulder for flexion and abduction is from 0 degrees at the side to 180 degrees overhead. 38 C.F.R. § 4.71, Plate I (2017). Shoulder level is at 90 degrees, and exactly midway between the side and shoulder level is at approximately 45 degrees.

In June 2007, the Veteran's VA treatment records indicate that the Veteran reported he dislocated his left shoulder. In August 2008, VA treatment records note that the Veteran reported left shoulder pain and that he had flare-ups in his shoulder that caused pain for 10 to 15 minutes. The Veteran's left shoulder was assessed with good strength and range of motion. In August 2008, the Veteran reported that his left shoulder did not hurt every day, but he experienced a flare-up when he was treated for physical therapy.   

The Veteran's private treatment records indicate that the Veteran had left shoulder surgery for a left posterior labral tear in June 2009. The Veteran's private physician prescribed that the Veteran be out of work for three weeks following his surgery. In November 2014, the Veteran's private physician stated that the Veteran had labral tearing in the setting of his old repaired labral tear.  

In March 2008, the Veteran underwent a VA examination. The examiner found that the Veteran's right extremity was his dominant extremity. Range of motion was noted as: forward elevation 0 to 150 degrees; abduction 0 to 140 degrees; internal rotation 0 to 40 degrees; adduction 0 to 30 degrees; and external rotation 0 to 90 degrees. Pain began at 140 degrees for forward elevation; at 130 degrees for abduction; at 20 degrees for adduction; at 30 degrees for internal rotation; and at 80 degrees for external rotation. The Veteran reported pain flare-ups when he lifted objects, had to twist his body, or reach for objects above his eye level. He reported pain severity of 5 or 6 out of a scale of 10. The examiner noted flare-ups caused functional limitations to worsen by 50 to 60 percent. The Veteran reported that pain was the sole symptom and that it did not affect his activities of daily living. 

In March 2010, the Veteran underwent another VA examination. Range of motion testing revealed forward flexion 0 to 140 degrees; abduction 0 to 140 degrees; adduction 0 to 30 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees. Pain was demonstrated for forward flexion at 130 degrees; abduction at 130 degrees; adduction at 20 degrees; internal rotation at 80 degrees; and external rotation at 80 degrees. There was no noted additional impairment to motion with repetitive testing. The Veteran reported issues with flare-ups. He stated that pain was more severe during cold weather, that he had lifting problems, and that if he was on his side for a length of time. The examiner stated that during the specific flare-ups periods, the above-listed limitations would increase by 50 percent.  

In January 2015, the Veteran underwent another VA examination. Range of motion testing revealed flexion 0 to 170 degrees; abduction 0 to 170 degrees; external rotation 0 to 90 degrees; and internal rotation 0 to 90 degrees. Upon repetitive motion testing the Veteran's range of motion was flexion 0 to 160 degrees; abduction 0 to 160 degrees; external rotation 0 to 85 degrees; and internal rotation 0 to 85 degrees. The Veteran reported moderate flare-ups weekly that would last hours. The Veteran reported he had weekly flare ups that made it difficult to lift anything over his head. The examiner stated that the examination neither supported nor contradicted the Veteran's statements describing function loss during functional loss. The examiner found no evidence of arthritis or ankylosis. 

In October 2014, the Veteran stated that his left shoulder was more severe and had gradually worsened. The Veteran stated that he had shooting pain in his left shoulder while it was resting and he had flare-ups three times a week. The Veteran stated that during his flare-ups he could not raise his left arm above his mid-chest. The Veteran stated that his left shoulder affected his quality of life and as a result he had favored his right arm and shoulder. 

In December 2014, the Veteran's wife stated that the Veteran's left shoulder disability prevented him from many physical activities and caring for or playing with his son. The Veteran's wife stated in June 2009 the Veteran had surgery on his left shoulder and continued to have trouble with his shoulder after the surgery. She stated that the Veteran complained of discomfort and had difficulty raising his arm.

In January 2015, the Veteran stated that he had surgery on his left shoulder in June 2009. The Veteran stated since that surgery he continued to have trouble with his shoulder. He stated he had difficulty driving, raising his arm above his head, he could not sleep on his left side, or lift very much weight. The Veteran stated he had flare-ups three times a week and that during flare-ups he could not lift his arm above his chest. The Veteran stated that the pain impacted his job capabilities because he was unable to participate in training out of fear for further injury to his left shoulder. He stated that it impacted his progression at his job. The Veteran stated that the frequency of flare-ups increased to four times a week, which caused difficulty driving, sleeping on his left side, raising his arms above his chest, walking his dogs, holding his wife, picking up his son, shoveling snow, mowing the lawn, and everyday activities. 

In February 2015, the Veteran stated that the examiner that provided his January 2015 examination was inadequate. The Veteran stated that the examiner appeared uncertain and indecisive about how to proceed with the examination. He stated the examiner did not take adequate measurements of range of motion measurements of his shoulder. 

In February 2018, the Veteran testified in a Board hearing. The Veteran stated that the severity of his shoulder disability had been the same since he left the military, that his left shoulder should be rated 20 percent since leaving service. The Veteran testified that his shoulder would often feel as though it pop out. He stated his shoulder bothered him when he kept his arm extended when he drove. The Veteran stated he began to feel pain when his arm was midway between his side and his shoulder. The Veteran stated his disability affected his job because he carried a firearm and he had difficulty to lift his arm for firearm qualifications tests. 

As noted, a rating in excess of 10 percent for limitation of arm movement for a non-dominate extremity requires the arm to be limited at the shoulder level. The Board finds that the Veteran is right hand dominant. VA examination reports from April 2008, March 2010, and January 2015 all indicate that the Veteran did not have limited range of motion at the shoulder level. 

However, the Board has considered the special considerations applicable to rating disabilities under Correia and DeLuca as well as guidance set forth therein with respect to some of the relevant regulations in this case. The guidance in these cases is meant to ensure that Veterans are compensated at the actual levels of disability that their conditions manifest during active phases of their conditions after repeated use, during flare ups, on weight bearing or non-weight bearing conditions, or other circumstances. Correia, 28 Vet. App. 158; DeLuca, 8 Vet. App. 202. In the March 2008 VA examination, the Veteran reported flare-ups. The examiner found that the Veteran had an additional 50 to 60 percent limitation of function due to his flare-ups. Further, in the March 2010 examination the examiner noted that the Veteran had a 50 percent additional limitation of function due to his flare-ups. The Veteran reported flare-ups that limited his ability to lift anything over his head. The Board notes that none of the examiners opined as to the range of motion of the Veteran's left arm during a flare-up, the January 2015 examiner noted that the examination neither supports nor contradicts the Veteran's functional loss due to a flare-up. Thus, the Board finds that those considerations do warrant an increase in the Veteran's compensation. The Veteran consistently stated that flare-ups caused pain which limited his motion to his shoulder. The examiners in both the March 2008 and March 2009 examination noted that during flare-ups the Veteran's limitation of motion increased by 50 percent. Further, the Veteran credibly testified that since leaving service the severity of his left shoulder disability has been the same. Therefore, providing the Veteran the benefit of the doubt, the Board finds that Veteran's left shoulder disability overall caused arm limitation at the shoulder level. Therefore, the Veteran is entitled to an initial disability rating of 20 percent for his left shoulder disability. 

The Board notes that the next highest rating for a non-dominant shoulder requires the arm to be limited to 25 degrees from the side. There is no evidence in the record that Veteran's arm is limited to 25 degrees from the sided. Therefore, a 30 percent disability rating is not warranted.  

Affording the Veteran the benefit of doubt, the Board finds that the 20 percent rating under DC 5201 is warranted based upon the findings as outlined above. Therefore, a 20 percent rating is warranted prior to June 13, 2017. The claim for an initial increased rating is granted to that extent.


III. Left Shoulder from June 13, 2017

From June 13, 2017 the Veteran's left shoulder disability was rated 10 percent under DC 5201, limitation of the arm. 

In June 2017, the Veteran underwent a VA examination. The Veteran stated that he had flare-ups in his arm. The Veteran reported that he had pain when he drove, reached, lifted, or with a lot of movement. The Veteran stated that sometimes his arm felt like it pop out. The examiner was unable to provide an opinion on range of motion during a flare-up, but stated that the examination was neither consistent nor inconsistent with the Veteran's statements describing functional loss during a flare up. The Veteran reported functional loss due to pain with any kind of movement, driving, lifting or playing with his kids, and he was unable to vacuum. The Veteran's range of motion testing demonstrated flexion of 0 to 170 degrees; abduction of 0 to 170 degrees; external rotation of 0 to 75 degrees; and internal rotation of 0 to 75 degrees. The examiner found no objective evidence of pain on non-weight bearing. The examiner found that Veteran's passive range of motion test was the same as the active range of motion test. The Veteran had the same range of motion after repetitive use testing. The examiner found no evidence of ankylosis. The examiner found that there was evidence of a rotator cuff condition. The Veteran tested positive for a Hawkins impingement test; empty-can test; external rotation/infraspinatus strength test; and lift-off subscapularis test. The examiner noted that there was a worsening of the Veteran's symptoms; however, there was no change in the diagnosis and there was no additional diagnosis for the Veteran's left shoulder disability. 

In February 2018, the Veteran testified in a Board hearing. The Veteran stated that the severity of his shoulder disability had been the same since he left the military, that his left shoulder should be rated 20 percent since leaving service. The Veteran testified that his shoulder would often feel as though it pop out. He stated his shoulder bothered him when he kept his arm extended when he drove. The Veteran stated he began to feel pain when his arm was midway between his side and his shoulder. The Veteran stated his disability affected his job because he carried a firearm and he had difficulty to lift his arm for firearm qualifications tests. 

As noted above, a 30 percent disability rating requires that the arm to be limited to 25 degrees from the side. The Veteran's flexion was 0 to 170 degrees; abduction was 0 to 170 degrees and left arm internal and external rotation is 0 to 70 degrees. Therefore, the Veteran's left shoulder does not limit the Veteran's arm motion to 25 degrees from the side. 

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, an increased evaluation for the Veteran's left shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent ratings, and no higher. The Board notes that the Veteran complained of pain and functional loss due to the pain. The Veteran also reported flare-ups that further limit the Veteran's range of motion. However, evidence in the record does not indicate that the Veteran's pain or flare-ups cause the Veteran's left arm to be limited to 25 degrees from his side. Indeed, the Veteran credibly testified that his left arm motion was limited to midway between his shoulder and his side. Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.

The Board notes further, that there is no evidence of ankylosis of the scapulohumeral articulation or impairment of the humerus manifested by flail shoulder, or nonunion or fibrous union such that higher evaluations would be warranted under other diagnostic codes that contemplate shoulder disability.  See 38 C.F.R. § 4.71a, DCs 5202, 5200 (2017).

The Board concludes that from June 13, 2017 the Veteran did not meet or nearly approximate the criteria for rating in excess of 20 percent for his left shoulder disability because his arm motion was not limited to 25 degrees from his side. As such, the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application. See generally Gilbert, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
ORDER

An initial disability rating of 20 percent for a left shoulder strain with status post repair of posterior labral tear prior to June 13, 2017 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating of in excess of 20 percent for a left shoulder strain with status post repair of posterior labral tear from June 13, 2017 is denied. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


